892 F.2d 1051
NOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Scott A. FLATNESS, Petitioner,v.DEPARTMENT OF the TREASURY, Respondent.
No. 89-3427.
United States Court of Appeals, Federal Circuit.
Dec. 28, 1989.

Before PAULINE NEWMAN, Circuit Judge, BALDWIN, Senior Circuit Judge, and ARCHER, Circuit Judge.
BALDWIN, Senior Circuit Judge.

DECISION

1
Petitioner, Scott A. Flatness, appeals a final decision of the Merit Systems Protection Board (board), docket no. DA 07528910156, denying his petition for review of his demotion by the Internal Revenue Service (IRS), for lack of jurisdiction.   We affirm.

OPINION

2
Flatness volunteered for a lower-level position with the IRS to avoid a performance based action which could have resulted in his removal from employment.   The IRS had given Flatness 10 days in which to make a decision regarding the voluntary downgrade.


3
This court considers Flatness's argument that his downgrade was involuntary because he was placed under undue time constraints to be unpersuasive.


4
The board lacks jurisdiction to review voluntary actions by an employee.  5 C.F.R. § 752.401(b)(9) (1989).   Flatness's opinion that 10 days was insufficient time for him to make a decision regarding his demotion does not establish involuntariness because such allegation is conclusory and unsupported by facts.   See Lake v. Department of Transp., 33 M.S.P.R. 203, 208, aff'd, 837 F.2d 1097 (Fed.Cir.1987).   Therefore, the board's decision to deny Flatness's petition for review for lack of jurisdiction is not arbitrary, capricious or an abuse of discretion, or obtained without procedures required by the applicable law.   See Hayes v. Department of the Navy, 727 F.2d 1535, 1537 (Fed.Cir.1984).